DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election
Applicants’ election, without traverse, of the invention of Group I (claims 1-5, 9, 11-12, and 14-18), in the reply filed on October 4, 2021, by Dr. Chris N. Davis, is acknowledged.

Claims
Claims 1-18 are pending.
Claims 6-8, 10, and 13 are withdrawn from consideration for being drawn to non-elected invention(s). 
Claims 1-5, 9, 11-12, and 14-18 are examined in this Office action.

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 08/27/2019 and 05/05/2021 are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The term “modifications” refers to a nucleotide sequence which influences the specificity and/or the expression level, for example, in which the regulatory sequence mediates a specific tissue specificity. See Specification, page 12, penultimate paragraph. 
Instant SEQ ID NO:3 is 100% identical to the patatin-like hypothetical protein SORBIDRAFT_01g033380 [Sorghum bicolor], with a NCBI/GenBank accession number XP_002467750, version XP_002467750.1, published 13 July 2009; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:3 WITH XP_002467750

    PNG
    media_image1.png
    646
    767
    media_image1.png
    Greyscale

Claim Objections
Claims 2, 4, 5, and 17 are objected to for reciting the improper format of sequence identifier(s) “SEQ ID No.:” when referring to a sequence. It is suggested to replace the phrase “SEQ ID No.:” with ---SEQ ID NO:---.
Claim 9 is objected to for reciting the improper indefinite article “a” before “nucleic acid” in line 1 of the claim, while referencing a limitation from a previous claim. It is suggested to change the recitation “a nucleic acid” to ---the nucleic acid--- in claim 9.
Claim 11 is objected to for reciting the phrase “containing plant cell” in line 1 of the claim, while referencing a limitation from a previous claim. It is suggested to change the recitation “containing plant cell” to ---containing the plant cell--- in claim 11.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 5, 9, and 14-15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
	Claims 5, 9, and 14-15 are directed to preferred or exemplary embodiments (recited as “preferably” and “more preferably”) that fall within recited broad ranges. However, description See MPEP § 2173.05(c). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), where broad language is followed by "such as" and then narrow language. This can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Id. 
	In the present instance, claims 5, 9, and 14-15 recite relatively broader embodiments followed by exemplary, narrower embodiments (limitations) with respect to replaced amino acids, host cells, and functional domain(s).
	As a result, the metes and bounds of the claims are indefinite.
	In the interest of compact prosecution, the claims are nonetheless examined. 

	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Scope of Enablement
Claims 1-2 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for sorghum plants in which the expression of the patatin phospholipase is partially or completely inhibited, or in which a reduced amount of the patatin phospholipase protein is present, or in which no functional patatin phospholipase is formed, does not reasonably provide enablement for the broadly claimed all possible modifications relating to an endogenous gene encoding a patatin phospholipase. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858 F.2d 731 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are drawn to a sorghum plant which is capable of inducing haploidy, wherein the plant has a modification relating to an endogenous gene encoding a patatin phospholipase; and wherein the patatin phospholipase comprises the amino acid sequence shown in SEQ ID NO:3
	The instant specification, however, only provides guidance for how to make and use sorghum plants transgenically expressing mutagenized patatin phospholipase, which results in its reduced activity (Example 2, bridging pages 32-33). Yet the disclosure broadly defines See Claim Interpretation, supra. Based on the disclosure and the state of the art, it is unclear how all possible nucleotide sequence modifications (e.g., methylation of patatin phospholipase DNA, root-specific expression of patatin phospholipase, increased expression of patatin phospholipase, etc.) might result in haploid induction in sorghum. 
	Thus the specification does not provide adequate guidance with respect to the broadly claimed “modifications”. Therefore, one skilled in the art to which it pertains, or with which it is most nearly connected, will not know how to make and/or use the invention. Given the breadth of the claims, the lack of guidance and working examples drawn to making the scope of the claimed invention, and the unpredictability in the art, undue trial and error experimentation would have been required to practice the claimed invention. Therefore, the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, and 14-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MARTINANT (Martinant et al., PCT International Patent Application Publication No. WO 2016/177887 A1, published 10 November 2016; see IDS filed 08/27/2019). 

	MARTINANT teaches isolated polynucleotides responsible of haploid induction in maize plants and related processes, and teaches maize plants which have a mutation in the patatin phospholipase (entire document; see Title, Abstract, for example). The sequence identified by the inventors has been mutated by the insertion of the 4 bp CGAG in exon 4 of the gene in comparison with the wild type sequence of the gene which is found in maize and the consequence of said mutation is a frame shift leading to 20 non conserved amino acids followed by a premature STOP codon (page 9, last paragraph; page 18, first full paragraph; Figure 3 and accompanying text). 
	MARTINANT teaches a method for identifying plants which can induce haploidy (i.e., enhanced haploid induction) based on the knowledge that a defective patatin phospholipase is responsible for this phenotype in maize (section spanning page 14, line 19 - page 16, line 14). The term "plant" can refer to any of: whole plants, plant components or organs (including but not limited to embryos, pollen, ovules, seeds, and the like), plant tissues, plant cells, and plant seeds (page 11, fourth paragraph). 
	MARTINANT teaches a haploid inducer maize plant or seed comprising the recombinant DNA construct of the invention. MARTINANT teaches a method in which orthologs of maize 
	MARTINANT teaches the screening of a mutant plant population or mutant library, to identify mutant inducer plants, and/or mutant sequences of the invention (page 15). In particular, the mutant plant population is a sorghum plant population (i.e., a sorghum plant capable of inducing haploidy) (Id., lines 29-30).
	For example, MARTINANT teaches the identification of a ZmPL (maize patatin phospholipase) functional orthologue from Arabidopsis thaliana, using a phylogenetic tree of all patatin-like phospholipases (page 19, lines 25-30). Using preferential expression in pollen and the prediction of an N-terminal and a C-terminal lipid anchor as additional criteria, the gene At1g61 850.1 was identified as the best candidate, and mutants N642695, N657713 and N596745 (obtained from NASC) are putative mutant haploid inducer plant identified by the method according to the invention (Id.; see also page 46, last paragraph, Example 7). 
	When said screening process is done on sorghum, the polynucleotide comprising a nucleotide sequence at least 80% identical to said nucleotide sequence of SEQ ID NO:2 or 4 is used to screen for a mutation within said sequence. Mutations can be carried out by EMS, TILLING or eco-Tilling populations but also by T-DNA or transposon techniques. Mutations can be obtained by editing methods, by the use of meganucleases, Zinc finger nucleases, TALEN or CRISP/Cas9 methods, and lead to a new interesting inducer line (page 17, lines 6-14). 
	MARTINANT teaches the polypeptide and polynucleotide sequences of an ortholog from Sorghum bicolor (SEQ ID NO:30 and SEQ ID NO:37) (page 16, lines 18-21). 
	The sequence of the 437-amino-acids-long patatin phospholipase from sorghum (Sorghum bicolor) is described as SEQ ID NO:30 (page 16, lines 18-21; page 19, lines 3-4; Example 6, page 43). This sequence is 100% identical to instant SEQ ID NO:3. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:3 WITH SEQ ID NO:30 FROM MARTINANT
Sequence ID: Query_49295Length: 437Number of Matches: 1
Range 1: 1 to 437GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
903 bits(2333)
0.0
Compositional matrix adjust.
437/437(100%)
437/437(100%)
0/437(0%)

Query  1    MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL  60
            MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL
Sbjct  1    MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL  60

Query  61   QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ  120
            QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ
Sbjct  61   QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ  120

Query  121  KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY  180
            KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY
Sbjct  121  KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY  180

Query  181  DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA  240
            DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA
Sbjct  181  DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA  240

Query  241  MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR  300
            MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR
Sbjct  241  MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR  300

Query  301  NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR  360
            NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR
Sbjct  301  NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR  360

Query  361  TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV  420
            TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV
Sbjct  361  TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV  420

Query  421  SSGGASRRTCASKVSNV  437
            SSGGASRRTCASKVSNV
Sbjct  421  SSGGASRRTCASKVSNV  437
 
Sorghum bicolor) is described as SEQ ID NO:37 (page 16, lines 18-21; page 19, lines 3-4; Example 6, page 43). This sequence is 100% identical to instant SEQ ID NO:2. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:2 WITH SEQ ID NO:37 FROM MARTINANT
Sequence ID: Query_10027Length: 1314Number of Matches: 1
Range 1: 1 to 1314GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
2427 bits(1314)
0.0
1314/1314(100%)
0/1314(0%)
Plus/Plus

Query  1     ATGGCGACCTACTACTCTTCGCGGCGTCCATGCAACGCCTGCAGCACGAAGGCGATGGCC  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     ATGGCGACCTACTACTCTTCGCGGCGTCCATGCAACGCCTGCAGCACGAAGGCGATGGCC  60

Query  61    GGGAGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGAC  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    GGGAGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGAC  120

Query  121   GGCGGCGGCATCCGTGGTCTCATCCCCGGAACCATCCTTGCCTTCCTCGAGGCCCGGCTG  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   GGCGGCGGCATCCGTGGTCTCATCCCCGGAACCATCCTTGCCTTCCTCGAGGCCCGGCTG  180

Query  181   CAGGAGCTGGACGGGCCGGAGGTTAGGCTCGCGGACTACTTCGACTACATCGCCGGGACG  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   CAGGAGCTGGACGGGCCGGAGGTTAGGCTCGCGGACTACTTCGACTACATCGCCGGGACG  240

Query  241   AGCACCGGCGGGCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAGGCGGCCTCTC  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   AGCACCGGCGGGCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAGGCGGCCTCTC  300

Query  301   TACGCTGCCAAGGACATCAACCAATTCTACATGGAGAATTGCCCTCGCATCTTCCCTCAA  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   TACGCTGCCAAGGACATCAACCAATTCTACATGGAGAATTGCCCTCGCATCTTCCCTCAA  360

Query  361   AAGAGCAGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAGGTACAACGGCAAG  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   AAGAGCAGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAGGTACAACGGCAAG  420

Query  421   TGCCTCCGTAACCTGATCATGAGCATGCTCGGCGAGACGAGGGTGAGCGACACGCTCACC  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   TGCCTCCGTAACCTGATCATGAGCATGCTCGGCGAGACGAGGGTGAGCGACACGCTCACC  480

Query  481   AACGTCATCATCCCTACCTTCGACGTCAGGCTGCTGCAGCCCATCATCTTCTCCACCTAC  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   AACGTCATCATCCCTACCTTCGACGTCAGGCTGCTGCAGCCCATCATCTTCTCCACCTAC  540

Query  541   GACGCCAAGAGCATGCCTCTGAAGAACGCGCTGCTCTCCGACGTGTGCATCGGCACGTCC  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   GACGCCAAGAGCATGCCTCTGAAGAACGCGCTGCTCTCCGACGTGTGCATCGGCACGTCC  600


             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   GCCGCGCCGACCTACCTCCCGGCGCACTACTTCCAGACCAAGGACGCCGGCAGTGGCAAG  660

Query  661   GAACGCGAGTACAACCTCATCGACGGCGGTGTCGCCGCCAACAATCCGACGATGGTTGCG  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   GAACGCGAGTACAACCTCATCGACGGCGGTGTCGCCGCCAACAATCCGACGATGGTTGCG  720

Query  721   ATGACGCAGATCACCAAGAAGATGCTTGCCAGCAAGGAGAAGGCCGAGGAGCTGTACCCA  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   ATGACGCAGATCACCAAGAAGATGCTTGCCAGCAAGGAGAAGGCCGAGGAGCTGTACCCA  780

Query  781   GTGAAGCCGTGGAACTGCCGCAAGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCG  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   GTGAAGCCGTGGAACTGCCGCAAGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCG  840

Query  841   GAGCAGGGCCTGTACACGGCGCGGCAGTGCTCGCGGTGGGGCATCTGCCGGTGGATCCGG  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   GAGCAGGGCCTGTACACGGCGCGGCAGTGCTCGCGGTGGGGCATCTGCCGGTGGATCCGG  900

Query  901   AACAACGGCATGGCCCCCATCATCGACATCTTCATGGCGGCGAGCTCGGACCTGGTGGAC  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   AACAACGGCATGGCCCCCATCATCGACATCTTCATGGCGGCGAGCTCGGACCTGGTGGAC  960

Query  961   ATCCACGTCGCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAG  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   ATCCACGTCGCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAG  1020

Query  1021  GACAACTCGCTGCACGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGG  1080
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  GACAACTCGCTGCACGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGG  1080

Query  1081  ACGCTCGTCGGGATCGGGGAGCGGATGCTGGCGCAGCGGGTGTCCAGGGTCAACGTGGAG  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  ACGCTCGTCGGGATCGGGGAGCGGATGCTGGCGCAGCGGGTGTCCAGGGTCAACGTGGAG  1140

Query  1141  ACAGGGAGGTACGAACCGGTGCCTGGGGAAGGAAGCAACGCTGATGCGCTCGCTGGGATC  1200
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  ACAGGGAGGTACGAACCGGTGCCTGGGGAAGGAAGCAACGCTGATGCGCTCGCTGGGATC  1200

Query  1201  GCAAGGCAGCTCTCGGAGGAGAGGAGGACAAGGCTCGCGCGCCGCACCTCCGCCATCGTC  1260
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  GCAAGGCAGCTCTCGGAGGAGAGGAGGACAAGGCTCGCGCGCCGCACCTCCGCCATCGTC  1260

Query  1261  AGCTCCGGTGGTGCCTCTAGACGTACGTGTGCCTCAAAGGTCTCCAATGTCTAA  1314
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  AGCTCCGGTGGTGCCTCTAGACGTACGTGTGCCTCAAAGGTCTCCAATGTCTAA  1314

	MARTINANT teaches a process for identification of a haploid inducer plant comprising detecting in the plant or seed the genetic marker according to the invention (page 21, lines 7-9). For example, genetic marker of haploid induction in maize plants are able to identify the polymorphism between the nucleotide sequences SEQ ID NO:5 and SEQ ID NO:42 (page 20, see Tables 4-6 for the descriptions of various markers and polymorphisms associated with the haploid inducer phenotype. 
	MARTINANT teaches truncated versions of the patatin phospholipase (ZmPL) (page 18, last paragraph; page 37, second paragraph; page 40, second full paragraph; Figure 15 and accompanying text). 
	MARTINANT teaches the use of regulatory regions, including promoters, transcriptional regulatory regions, and heterologous polynucleotides (page 9, fourth paragraph). 
	MARTINANT teaches and claims (claim 9 of MARTINANT, for example) a process for producing haploid inducer maize plant or enhancing haploid induction ability of a maize plant, which comprises transforming a maize plant cell with a recombinant DNA construct comprising an isolated polynucleotide responsible for haploid induction in maize, regenerating a maize plant from the transformed maize cell, and growing the transformed maize plant under conditions that are suitable for expression of the recombinant DNA construct, wherein expression of the recombinant DNA construct results in haploid induction or enhancement of haploid induction by pollen of the transformed maize plant. 
	MARTINANT further teaches and claims (claim 10 of MARTINANT, for example) a process for inducing haploid maize lines, which comprises growing the transformed plants, using the plants as pollinators, and screening the progeny of the cross (i.e., selecting) for haploid plants. 
	MARTINANT teaches and claims (claim 11 of MARTINANT, for example) a process for identification of a mutant haploid inducer plant, said process comprising the step of identifying an orthologous sequence of an isolated polynucleotide responsible for haploid induction in maize, and/or a polypeptide encoded by the polynucleotide.

	Accordingly, MARTINANT anticipated the claimed invention.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9, 11, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over MARTINANT (Martinant et al., PCT International Patent Application Publication No. WO 2016/177887 A1, published 10 November 2016; see IDS filed 08/27/2019). 
	The claims are drawn to a sorghum plant which is capable of inducing haploidy, wherein the plant has a modification which is a mutation in the endogenous gene encoding the patatin phospholipase, which results in an amino acid exchange at the amino acid position 59, 162 and/or 291, and/or in a stop codon at amino acid position 372 relative to SEQ ID NO:3; wherein the modified patatin phospholipase comprises an amino acid sequence according to SEQ ID NO:3 in which the replaced amino acid is a glutamine (Q) at position 59, isoleucine (I) at position 162, or leucine (L) at position 291; to a plant cell comprising the nucleic acid that encodes the modified patatin phospholipase; to a sorghum plant containing the plant cell; and 
	MARTINANT teaches isolated polynucleotides responsible of haploid induction in maize plants and related processes, and teaches maize plants which have a mutation in the patatin phospholipase (entire document; see Title, Abstract, for example). The sequence identified by the inventors has been mutated by the insertion of the 4 bp CGAG in exon 4 of the gene in comparison with the wild type sequence of the gene which is found in maize and the consequence of said mutation is a frame shift leading to 20 non conserved amino acids followed by a premature STOP codon (page 9, last paragraph; page 18, first full paragraph; Figure 3 and accompanying text). 
	MARTINANT teaches a method for identifying plants which can induce haploidy (i.e., enhanced haploid induction) based on the knowledge that a defective patatin phospholipase is responsible for this phenotype in maize (section spanning page 14, line 19 - page 16, line 14). The term "plant" can refer to any of: whole plants, plant components or organs (including but not limited to embryos, pollen, ovules, seeds, and the like), plant tissues, plant cells, and plant seeds (page 11, fourth paragraph). 
	MARTINANT teaches a haploid inducer maize plant or seed comprising the recombinant DNA construct of the invention. MARTINANT teaches a method in which orthologs of maize patatin phospholipase are firstly identified in other plants, and subsequently modified by targeted mutagenesis (i.e., the plant has one or more modifications relating to an endogenous gene encoding a patatin phospholipase) (page 15, lines 1-4). These other plants specifically comprise sorghum (page 15, lines 29-30). 
Id., lines 29-30).
	For example, MARTINANT teaches the identification of a ZmPL (maize patatin phospholipase) functional orthologue from Arabidopsis thaliana, using a phylogenetic tree of all patatin-like phospholipases (page 19, lines 25-30). Using preferential expression in pollen and the prediction of an N-terminal and a C-terminal lipid anchor as additional criteria, the gene At1g61 850.1 was identified as the best candidate, and mutants N642695, N657713 and N596745 (obtained from NASC) are putative mutant haploid inducer plant identified by the method according to the invention (Id.; see also page 46, last paragraph, Example 7). 
	When said screening process is done on sorghum, the polynucleotide comprising a nucleotide sequence at least 80% identical to said nucleotide sequence of SEQ ID NO:2 or 4 is used to screen for a mutation within said sequence. Mutations can be carried out by EMS, TILLING or eco-Tilling populations but also by T-DNA or transposon techniques. Mutations can be obtained by editing methods, by the use of meganucleases, Zinc finger nucleases, TALEN or CRISP/Cas9 methods, and lead to a new interesting inducer line (page 17, lines 6-14). 
	MARTINANT teaches the polypeptide and polynucleotide sequences of an ortholog from Sorghum bicolor (SEQ ID NO:30 and SEQ ID NO:37) (page 16, lines 18-21). 
	The sequence of the 437-amino-acids-long patatin phospholipase from sorghum (Sorghum bicolor) is described as SEQ ID NO:30 (page 16, lines 18-21; page 19, lines 3-4; Example 6, page 43). This sequence is 100% identical to instant SEQ ID NO:3. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:3 WITH SEQ ID NO:30 FROM MARTINANT
Sequence ID: Query_49295Length: 437Number of Matches: 1
Range 1: 1 to 437GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
903 bits(2333)
0.0
Compositional matrix adjust.
437/437(100%)
437/437(100%)
0/437(0%)

Query  1    MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL  60
            MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL
Sbjct  1    MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL  60

Query  61   QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ  120
            QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ
Sbjct  61   QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ  120

Query  121  KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY  180
            KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY
Sbjct  121  KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY  180

Query  181  DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA  240
            DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA
Sbjct  181  DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA  240

Query  241  MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR  300
            MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR
Sbjct  241  MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR  300

Query  301  NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR  360
            NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR
Sbjct  301  NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR  360

Query  361  TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV  420
            TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV
Sbjct  361  TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV  420

Query  421  SSGGASRRTCASKVSNV  437
            SSGGASRRTCASKVSNV
Sbjct  421  SSGGASRRTCASKVSNV  437
 
	The corresponding polynucleotide sequence of the 1314-nucleotides-long coding sequence of patatin phospholipase from sorghum (Sorghum bicolor) is described as SEQ ID NO:37 (page 16, lines 18-21; page 19, lines 3-4; Example 6, page 43). This sequence is 100% identical to instant SEQ ID NO:2. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:2 WITH SEQ ID NO:37 FROM MARTINANT
Sequence ID: Query_10027Length: 1314Number of Matches: 1
Range 1: 1 to 1314GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
2427 bits(1314)
0.0
1314/1314(100%)
0/1314(0%)
Plus/Plus

Query  1     ATGGCGACCTACTACTCTTCGCGGCGTCCATGCAACGCCTGCAGCACGAAGGCGATGGCC  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     ATGGCGACCTACTACTCTTCGCGGCGTCCATGCAACGCCTGCAGCACGAAGGCGATGGCC  60

Query  61    GGGAGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGAC  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    GGGAGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGAC  120

Query  121   GGCGGCGGCATCCGTGGTCTCATCCCCGGAACCATCCTTGCCTTCCTCGAGGCCCGGCTG  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   GGCGGCGGCATCCGTGGTCTCATCCCCGGAACCATCCTTGCCTTCCTCGAGGCCCGGCTG  180

Query  181   CAGGAGCTGGACGGGCCGGAGGTTAGGCTCGCGGACTACTTCGACTACATCGCCGGGACG  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   CAGGAGCTGGACGGGCCGGAGGTTAGGCTCGCGGACTACTTCGACTACATCGCCGGGACG  240

Query  241   AGCACCGGCGGGCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAGGCGGCCTCTC  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   AGCACCGGCGGGCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAGGCGGCCTCTC  300

Query  301   TACGCTGCCAAGGACATCAACCAATTCTACATGGAGAATTGCCCTCGCATCTTCCCTCAA  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   TACGCTGCCAAGGACATCAACCAATTCTACATGGAGAATTGCCCTCGCATCTTCCCTCAA  360

Query  361   AAGAGCAGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAGGTACAACGGCAAG  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   AAGAGCAGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAGGTACAACGGCAAG  420

Query  421   TGCCTCCGTAACCTGATCATGAGCATGCTCGGCGAGACGAGGGTGAGCGACACGCTCACC  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   TGCCTCCGTAACCTGATCATGAGCATGCTCGGCGAGACGAGGGTGAGCGACACGCTCACC  480

Query  481   AACGTCATCATCCCTACCTTCGACGTCAGGCTGCTGCAGCCCATCATCTTCTCCACCTAC  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   AACGTCATCATCCCTACCTTCGACGTCAGGCTGCTGCAGCCCATCATCTTCTCCACCTAC  540

Query  541   GACGCCAAGAGCATGCCTCTGAAGAACGCGCTGCTCTCCGACGTGTGCATCGGCACGTCC  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   GACGCCAAGAGCATGCCTCTGAAGAACGCGCTGCTCTCCGACGTGTGCATCGGCACGTCC  600

Query  601   GCCGCGCCGACCTACCTCCCGGCGCACTACTTCCAGACCAAGGACGCCGGCAGTGGCAAG  660
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   GCCGCGCCGACCTACCTCCCGGCGCACTACTTCCAGACCAAGGACGCCGGCAGTGGCAAG  660

Query  661   GAACGCGAGTACAACCTCATCGACGGCGGTGTCGCCGCCAACAATCCGACGATGGTTGCG  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   GAACGCGAGTACAACCTCATCGACGGCGGTGTCGCCGCCAACAATCCGACGATGGTTGCG  720

Query  721   ATGACGCAGATCACCAAGAAGATGCTTGCCAGCAAGGAGAAGGCCGAGGAGCTGTACCCA  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   ATGACGCAGATCACCAAGAAGATGCTTGCCAGCAAGGAGAAGGCCGAGGAGCTGTACCCA  780

Query  781   GTGAAGCCGTGGAACTGCCGCAAGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCG  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   GTGAAGCCGTGGAACTGCCGCAAGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCG  840

Query  841   GAGCAGGGCCTGTACACGGCGCGGCAGTGCTCGCGGTGGGGCATCTGCCGGTGGATCCGG  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   GAGCAGGGCCTGTACACGGCGCGGCAGTGCTCGCGGTGGGGCATCTGCCGGTGGATCCGG  900

Query  901   AACAACGGCATGGCCCCCATCATCGACATCTTCATGGCGGCGAGCTCGGACCTGGTGGAC  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   AACAACGGCATGGCCCCCATCATCGACATCTTCATGGCGGCGAGCTCGGACCTGGTGGAC  960

Query  961   ATCCACGTCGCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAG  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   ATCCACGTCGCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAG  1020

Query  1021  GACAACTCGCTGCACGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGG  1080
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  GACAACTCGCTGCACGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGG  1080

Query  1081  ACGCTCGTCGGGATCGGGGAGCGGATGCTGGCGCAGCGGGTGTCCAGGGTCAACGTGGAG  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  ACGCTCGTCGGGATCGGGGAGCGGATGCTGGCGCAGCGGGTGTCCAGGGTCAACGTGGAG  1140

Query  1141  ACAGGGAGGTACGAACCGGTGCCTGGGGAAGGAAGCAACGCTGATGCGCTCGCTGGGATC  1200
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  ACAGGGAGGTACGAACCGGTGCCTGGGGAAGGAAGCAACGCTGATGCGCTCGCTGGGATC  1200

Query  1201  GCAAGGCAGCTCTCGGAGGAGAGGAGGACAAGGCTCGCGCGCCGCACCTCCGCCATCGTC  1260
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  GCAAGGCAGCTCTCGGAGGAGAGGAGGACAAGGCTCGCGCGCCGCACCTCCGCCATCGTC  1260

Query  1261  AGCTCCGGTGGTGCCTCTAGACGTACGTGTGCCTCAAAGGTCTCCAATGTCTAA  1314
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  AGCTCCGGTGGTGCCTCTAGACGTACGTGTGCCTCAAAGGTCTCCAATGTCTAA  1314

	MARTINANT teaches a process for identification of a haploid inducer plant comprising detecting in the plant or seed the genetic marker according to the invention (page 21, lines 7-9). For example, genetic marker of haploid induction in maize plants are able to identify the polymorphism between the nucleotide sequences SEQ ID NO:5 and SEQ ID NO:42 (page 20, lines 20-22); see Tables 4-6 for the descriptions of various markers and polymorphisms associated with the haploid inducer phenotype. 
	MARTINANT teaches truncated versions of the patatin phospholipase (ZmPL) (page 18, last paragraph; page 37, second paragraph; page 40, second full paragraph; Figure 15 and accompanying text). 
	MARTINANT teaches the use of regulatory regions, including promoters, transcriptional regulatory regions, and heterologous polynucleotides (page 9, fourth paragraph). 

	MARTINANT further teaches and claims (claim 10 of MARTINANT, for example) a process for inducing haploid maize lines, which comprises growing the transformed plants, using the plants as pollinators, and screening the progeny of the cross (i.e., selecting) for haploid plants. 
	MARTINANT teaches and claims (claim 11 of MARTINANT, for example) a process for identification of a mutant haploid inducer plant, said process comprising the step of identifying an orthologous sequence of an isolated polynucleotide responsible for haploid induction in maize, and/or a polypeptide encoded by the polynucleotide.
	The property of inducing haploidy would be inherent to the compositions and methods taught by MARTINANT, because they contained the recited structure(s), which are required for the claimed function(s).
	MARTINANT does not explicitly teach every single of the instantly claimed amino acid substitutions, or the instantly claimed position of an introduced stop codon in the sorghum patatin phospholipase. However, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant application was filed to modify one or more amino acids in the 
	Indeed, neither the instant disclosure nor the art point to any criticality or any unexpected results with respect to the instantly claimed amino acid substitutions; these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art. 
	Bioinformatic analysis, recombinant DNA methodology, site directed mutagenesis, plant breeding, and plant haploid induction assays are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
Bolduan et al., PCT International Patent Application Publication No. WO 2016/075255 A1, published 19 May 2016; see IDS filed 08/27/2019.
Caldo et al., PCT International Patent Application Publication No. WO 2018/035070 A3, published 22 February 2018. 

Summary
No claim is allowed.

Examiner’s Contact Information                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663